Title: To George Washington from Joseph Carleton, 3 September 1781
From: Carleton, Joseph
To: Washington, George


                  
                     Sir
                     War Office September 3d 1781
                  
                  In obedience to an order of Congress of this day, the Board have the honor to enclose your Excellency, copies of sundry papers from Fort pitt, giving intelligence of the Enemy’s operations on the western Frontier.  I have the Honor to be with the highest respect yr Excellencys Most obedt Hbl. Serv.
                  
                     Jos. Carleton Secy
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Fort Pitt August 24 1781
                     
                     I have this Moment received letters from the Revd Mr David Zeiberger by Express Copies of which I do myself the Honor to inclose.
                     By these Congress will be informed of the Situation of Affairs tending to annoy us.
                     I have wrote to the President of Pennsylvania informing him of the Want of Supplies and the distressed Circumstances of our Troops which will likewise be communicated to Congress.
                     The inhabitants will be warned of the approaching Dangers and I will to the utmost of my powers defend this Country against the most vigorous attempts of the Enemy.
                     I wish the Contents of this Letter and the inclosures may be immediately communicated to his Excellency the Commander in Chief.  I have the Honour to be &c.
                     
                        Danl Broadhead
                     
                  
                  
               